98 S.E.2d 889 (1957)
246 N.C. 545
A. W. ARCHER, a Taxpayer of Cleveland County, on behalf of himself and all other taxpayers of Cleveland County,
v.
Z. V. CLINE, Chairman; Knox Sarratt, F. L. Rollins, John D. White, and H. B. Bumgardner, Members, Board of Commissioners for Cleveland County, North Carolina.
No. 173.
Supreme Court of North Carolina.
June 28, 1957.
*890 L. T. Hamrick, Shelby, for plaintiff appellant.
C. C. Horn, J. A. West, Jr., A. A. Powell, Shelby, for defendants appellees.
George B. Patton, Atty. Gen., amicus curiæ.
PER CURIAM.
The parties have stipulated, and filed with this Court under date June 10, 1957, stipulation in which it is agreed (1) that the bond election, sought to be enjoined, was held on Saturday, June 8, 1957, and (2) that on Monday June 10, 1957, the election returns were canvassed and the official results announced. Thus it appears that the act sought to be enjoined or restrained has been consummated. Hence whether defendants should have been restrained pending final hearing becomes and is now an academic or moot question, and the appeal will be dismissed. As stated in Austin v. Dare County, 240 N.C. 662, 83 S.E.2d 702, 703: "It is quite obvious that a court cannot restrain the doing of that which has been already consummated," citing cases, and "plaintiff's appeal must be dismissed." See also Smith v. Freeman, 243 N.C. 692, 91 S.E.2d 925; Walker v. Moss, 246 N.C. 196, 97 S.E.2d 836.
Appeal dismissed.